RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 16-September-2022 with respect to application 16/913,794 filed 26-June-2020.  
Applicant has amended claim 1.
Claims 1-15 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 USC §103 as unpatentable over Bopp (United States Patent Application Publication # US 2015/0229083 A1) in view of Lauby et al. (United States Patent Application Publication # US 2016/0172808 A1), hereinafter Lauby.
Consider claim 1:  An apparatus (10) for supply of medical instruments with operating media, Bopp discloses an electrosurgical device with a socket insert therefore [Title; Abstract; Fig. 1-7; Para. 0002, 0005-0006], comprising:
a housing in which an electrical circuit (40) is arranged, the housing including at least one operating medium output (23) the housing further including at least one data plug (24), an electrosurgical device housing (200) comprising a socket connection (engaging with plug connection (135) of a socket insert) as shown mounted on an electrosurgical device backlit circuit board (32) [Fig. 1, 4-5; Para. 0044, 0054-0050];
a receptacle (21) in which the at least one operating medium output (23) and the at least one data plug (24) are arranged, one or more socket holders (210) bounded on the rear by the printed circuit board (32) socket connection [Fig. 4-5; Para. 0045]
a socket insert (11, 12) that is arranged in the receptacle (21) and configured to prevent access to the data plug (24), wherein the socket insert (11, 12) comprises an operating medium connector (32) on an apparatus side of the socket insert that is releasably connected with the at least one operating medium output (23), the socket insert further including an instrument connection (14-19) accessible from outside that is connected with the operating medium connector (32); one or more socket inserts (100) which are placed into one of more  socket holders (receptacle) of the electrosurgical device, an insert comprising a circuit board (130) comprising a plug (135) connector for mating with the electrosurgical device PCB (32) mounted socket, the socket insert filling the recess opening (thus covering, and preventing access to the printed circuit board socket connection at the rear of the insert). The socket insert also comprises a plurality of sockets (110, 120) mount on the insert front (accessible from outside) and connected to the printed circuit board and rear connector [Fig. 1-3; Para. 0034, 0040, 0042, 0050].
Bopp discloses a plurality of front connectors (110, 120) and a multi-connection rear connector, that these connectors are electrical in nature, connect to the electrosurgical device through a printed-circuit board within the socket insert to the rear PCB multi-connection rear connector, and where a first of the front connectors (120) has an appearance of and Ac power connector Fig. 1-3, 8; Para. 0034, 0050], Bopp, however, does not explicitly disclose functions for these connections (operating media/Ac power and/or data).  Use of such connections for Ac power (an operating medium) and data is known in the analogous prior art however, and for example:
Lauby discloses a combined audio/video and Ac power module (socket insert) [Title; Abstract; Fig. 3A, 3B, 4, 5; Para. 0001, 0007-0009] and particularly that connections to both data (A/V data) and Ac power (operating medium) are provided to the rear of the module (insert) and to sockets for each on the front external facing portion of the module [Fig. 10, 12; Para. 0066-0067, 0071-0072].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use individual connectors on a front of a module insert to provide Ac power (an operating medium) and data to an external device, and where the module connects to individual power and data sources on the rear of the module as taught by Lauby and applied to a socket insert for an electrosurgical device as taught by Bopp, where the supply of power and data is required for device operation, and in order that power and data connections be separated for safety.
Consider claim 2 and as applied to claim 1:  The apparatus according to claim 1, wherein the socket insert (11, 12) is not operably connected with the at least one data plug (24).
Lauby also discloses embodiments in which the Ac power and data modules are modular with various combinations of individual power and data portions are used in a mix and match fashion according to need [Fig. 9A-9C; Para. 0063-0064].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that a module (socket insert) may be constructed with only a single Ac power interface (and an empty second portion) or with two Ac portions, and therefore no connection to a data plug as taught by Lauby and applied to a socket insert for an electrosurgical device as taught by Bopp for situations where no data interface is required.
Consider claim 3 and as applied to claim 1:  The apparatus according to claim 1, wherein the socket insert (11, 12) does not comprise a connection that is configured to be connected with the at least one data plug (24). This claim is rejected based on the same references, citations and analysis as for claim 2, and as applied to claim 1.
Consider claim 4 and as applied to claim 1:  The apparatus according to claim 1, wherein the at least one data plug (24) and the at least one operating medium output (23) are arranged at a distance with respect to each other in the receptacle (21). Lauby shows various embodiment in which the module comprises separate modules, each with a front and a rear connection the connectors spaced apart from one another [Fig. 3A-C, 9A—B].
Consider claim 5 and as applied to claim 1:  The apparatus according to claim 1, wherein the socket insert (11, 12) includes a locking device (27a) for locking of the socket insert (11, 12) in the receptacle (21). Bopp specifically discloses a latching mechanism for locking and unlocking the insert in the receptacle [Fig. 3; Para. 0007-0008, 0041].
Consider claim 6 and as applied to claim 1:  The apparatus according to claim 1, wherein the socket insert (11, 12) has a contour adapted to fit a corresponding contour of the receptacle (21). Bopp shows the insert shape to fit within the receptacle opening [Fig. 4-5].

Claims 7-9, 11, 12 and 15 are rejected under 35 USC §103 as unpatentable over Bopp (United States Patent Application Publication # 2015/0229083 A1) and Lauby et al. (United States Patent Application Publication # US 2016/0172808 A1), hereinafter Lauby, further in view of Senn et al. (United States Patent Application Publication # US 2004/0214138 A1), hereinafter Senn.
Consider claim 7 and as applied to claim 1:  A service insert (34) for an apparatus (10) according to claim 1, comprising:
a housing that comprises a data plug (37) at an end face (36) of the housing that is adapted to be operably engaged with the at least one data plug (24) of the apparatus (10).
Neither Bopp nor Lauby discloses a socket insert for service, test or maintenance.  This was known in the prior art however, and for example:
Senn discloses a service module and use thereof for testing or monitoring of a light polymerization tool (medical device) [Title; Abstract; Fig. 1-6; Para. 0018-0020, 0028-0039] and specifically that a service module (62) (service insert) may be substituted for a usual connection module (24) (socket insert) which interfaces to a data connector which allows connection to a computer for data collection and analysis [Para. 0061-0062]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a service module capable of interface to a device data port as taught by Senn and applied to an electrosurgical device with a socket insert as taught by Bopp as modified by Lauby to make operational data available for collection and analysis, or otherwise monitor device performance.
Consider claim 8 and as applied to claim 7:  The service insert according to claim 7, wherein the service insert comprises a contour adapted to fit a corresponding contour of the receptacle (21). Senn shows the service module to be contoured to act as a plug-in replacement for a connection module (24) [Fig. 5-6; Para. 0063]. (See also citations and analysis for claim 7).
Consider claim 9 and as applied to claim 7:  The service insert according to claim 7, wherein the service insert (34) is free of a connection configured to connect with the at least one operating medium output (23).
Lauby also discloses embodiments in which the Ac power and data modules (insert or service inserts) are modular with various combinations of individual power and data portions are used in a mix and match fashion according to need [Fig. 9A-9C; Para. 0063-0064].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention that a module (service insert) may be constructed with only a single data interface (and an empty second portion) or with two data interface portions, and therefore no connection to Ac power (operating medium output) as taught by Lauby and Senn and applied to a socket insert for an electrosurgical device as taught by Bopp for situations where the service insert and device do not require external Ac power.
Consider claim 11 and as applied to claim 7:  The service insert according to claim 7, further comprising an interface (39) configured for communication with a computer. Senn specifically discloses that the service module may interface with an external computer (66) [Fig. 6; Para. 0061]. (See also citations and analysis for claim 7).
Consider claim 12 and as applied to claim 11:  The service insert according to claim 11, wherein the interface (39) is a USB-interface. Senn specifically discloses that the service module may interface with an external device using a USB interface protocol [Fig. 6; Para. 0061]. (See also citations and analysis for claim 7).
Consider claim 15 and as applied to claim 1:  A method for servicing an apparatus according to claim 1, comprising the following steps:
removing the socket insert (11, 12) from the receptacle (21),
inserting a service insert (34) having a housing that comprises a data plug (37) at an end face (36) of the housing that is adapted to be operably engaged with the at least one data plug (24) of the apparatus (10), in the receptacle (21),
activating the service insert (34),
removing the service insert (34) from the receptacle (21),
inserting the socket insert (11, 12) in the receptacle (21).
Bopp discloses that socket inserts may be removed, exchanged and/or inserted [Para. 005-0006; claim 17] but neither Bopp nor Lauby discloses a socket insert for service, test or maintenance.  This was known in the prior art however, and for example:
Senn discloses a light polymerization tool (medical device) which may be used with a number of different attached modules [Title; Abstract; Fig. 1-6; Para. 0018-0020, 0028-0039] and specifically that a service module (62) (service insert) may be exchanged for a usual connection module (24) (socket insert) which interfaces to a data connector which allows connection to a computer for data collection and analysis [Para. 0061-0062, 0065]
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a standard connection module and a service module which may be interchangeably used with a medical device, the connection device used for normal operation, and replaced with the service module to perform maintenance functions such as calibration as taught by Senn and applied to an electrosurgical device with a socket insert as taught by Bopp as modified by Lauby to allow simple change from an operating mode to a maintenance mode (and back) by simply exchanging modules, and where the specific steps of removing, inserting, and activating to make the exchange, would have been obvious and necessary.

Claim 10 is rejected under 35 USC §103 as unpatentable over Bopp (United States Patent Application Publication # 2015/0229083 A1), Lauby et al. (United States Patent Application Publication # US 2016/0172808 A1), hereinafter Lauby, and Senn et al. (United States Patent Application Publication # US 2004/0214138 A1), hereinafter Senn, further in view of Liu (United States Patent Application Publication # US 2003/0080630 A1).
Consider claim 10 and as applied to claim 7:  The service insert according to claim 7, further comprising a storage medium (34a) that is operably connected with the data plug (37).
Bopp does not disclose memory (storage medium) related to the data plug.
Lauby discloses memory (2316, 2324) but not specifically contained within the insert [Fig. 23; Para. 0094-0097]
Liu, however, disclose a power adapter assembly for use with a portable electric device, and specifically memory within the power adapter device [Title; Abstract; Fig. 2-3; Para. 0001, 0005, 0007].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a memory within an adapter device as taught by Liu and applied to an electrosurgical device with a service insert as taught by Bopp as modified by Lauby and Senn, in order at store identifiers, status and or monitored parameters particular to the requirements of the service function.

Claims 13 and 14 are rejected under 35 USC §103 as unpatentable over Bopp (United States Patent Application Publication # 2015/0229083 A1), Lauby et al. (United States Patent Application Publication # US 2016/0172808 A1), hereinafter Lauby, and Senn et al. (United States Patent Application Publication # US 2004/0214138 A1), hereinafter Senn, further in view of McNeely et al. (United States Patent Application Publication # US 2007/0141869 A1), hereinafter McNeely.
Consider claim 13 and as applied to claim 11:  The service insert according to claim 11, wherein the interface (39) is a network interface.
Senn discloses a service module that may be exchanged with communication module (socket insert) in plug-in fashion to perform maintenance functions, but discloses a direct wired data connection but does not specifically disclose either the use of a wireless (radio) connection, or the specific interface to a network.  These were known in analogous prior art however, and for example:
McNeely discloses a plug and receptacle for Ac power and data interface with a medical device such as a hospital bed [Title; Abstract; Fig. 1, 4; Para. 0002, 0007, 0010], specifically that the data interface may be wireless by RF signal [Para. 0007, 0009] and communicated through a network using a network protocol such as TCP/IP [Fig. Para. 0005, 0007, 0012, 0028-0029].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a radio frequency or other wireless interface to communicate data from or to a medical device, and where the data may be encoded in a network protocol for communication over a healthcare facility network as taught by McNeely and applied to an electrosurgical device with a socket insert as taught by Bopp as modified by Lauby and Senn, where a wireless interface will not suffer mechanical wear and is easier to clean in a hygienic environment, and where communication over a facility network allows the medical device to be integrated with other facility equipment and systems on a real time basis.
Consider claim 14 and as applied to claim 11:  The service insert according to claim 11, wherein the interface is a radio connection. This claim is rejected based on the same references, citations and analysis as for claim 13 previously.

Response to Arguments
Applicant’s arguments filed on 16-September-2022 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to rejection of claims 1-6 under 35 USC §103 over Bopp (2015/0229083 A1) and Lauby (US 2016/0172808 A1) [Remarks: page 5-10]:
Regarding independent claim 1 [page 5-9]: Applicant’s first argument is that Bopp fails to disclose separate plug and socket arrangements for operating medium output and for data, between a socket insert and a medical (electro-surgical) device.  This argument is not deemed persuasive for a number of reasons:
Bopp specifically discloses: 
(a) two connectors disposed on the front of a socket insert (110, 120), one of which (120) has an appearance of an Ac power (operating medium) connector [Fig. 1,3, 5, 7; Para. 0034],
(b) the two connectors are electrical in nature, and both interface with a plug and socket connector (135) on the rear of the socket insert through a PCB within the insert [Fig. 8, Para. 0050];
(c) the claim requires an “operating medium output” and “one data plug”, but does not specifically require that these be separate and structurally independent connectors.
For these reasons Bopp clearly discloses at least two electrical connections, with connections for each on both the front and rear of the insert.
The argument that Bopp fails to teach a data plug and an operating medium output is also a piecemeal analysis of the reference, where the rejection does not rely on Bopp to teach specific functions for each of the at least two plug and socket connections, and where Lauby teaches this feature.
Applicant’s further argument that Bopp fails to teach that the socket insert is configured to prevent access to the data plug, is also not persuasive.  The data plug, as recited in the claim, relates to the plug and socket connection on the rear of the socket insert, and where the insert is inserted into a form fitted cavity of the device, and clearly not accessible when the insert is installed [Fig. 4-7].
Applicant’s second arguments with respect to Lauby, are similarly piecemeal and unpersuasive: 
Lauby is not required to teach that the access to the rear connection is prevented, this feature is clearly taught by Bopp, and further, the structures equivalent to the operating medium output and data plug, are the Ac power and A/V signal connections on the rear of the module, and where these would not be accessible when the module is installed [Fig. 10].
For these reasons, the rejection of claim 1 under 35 USC §103 over Bopp and Lauby is maintained, based on the citations and analysis as presented in this Office action.
Regarding claim 2 [page 10]: Applicant’s argument with respect to claim 2, that Lauby fails to prevent access to the data interface is also not persuasive.  This feature is recited in claim 1, and refers to a connector on the rear of the socket insert, and which is embedded within the surgical device when the insert is installed, and therefore not accessible.  Lauby as applied to claim 2, teaches and suggests that embodiments of the module (socket insert) may delete a front panel data connection and therefore not be operably connected to a data connection in the rear.  In either case the module, when installed in a cavity, obstructs (and therefore prevents access) to connections on the rear of the module. The rejection of claim 2 under 35 USC §103 over Bopp and Lauby is therefore, also maintained based on the citations and analysis presented in this Office action.
Regarding claims 3-6: No additional or separate arguments have been presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1. These claims remain rejected based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to rejection of claims 7-9, 11, 12 and 15 under 35 USC §103 over Bopp, Lauby and Senn (US 2004/0214138 A1), [Remarks: page 5, 10]: No additional or separate arguments have been presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1. These claims remain rejected under 35 USC §103 over Bopp, Lauby and Senn, based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action. 
Consider Applicant’s remarks with respect to rejection of claim 10 under 35 USC §103 over Bopp, Lauby, Senn and Liu (US 2003/0080630 A1), [Remarks: page 5, 10]: No additional or separate arguments have been presented with respect to this claim, and allowability asserted based on the alleged allowability of base claim 1. The claim remains rejected under 35 USC §103 over Bopp, Lauby, Senn and Liu, based on the continued rejection of the base claim, and on the particular citations and analysis presented in this Office action. 
Consider Applicant’s remarks with respect to rejection of claims 13 and 14 under 35 USC §103 over Bopp, Lauby, McNeeley (US 2007/0141869 A1), [Remarks: page 5, 10]: No additional or separate arguments have been presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1. These claims remain rejected under 35 USC §103 over Bopp, Lauby, Senn and McNeely, based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Tucker (U.S. Patent # US 7,338,443 B1) disclosing a secure patient data recorder for recording monitored vital sign data.
Till et al. (U.S. Patent Application Publication # US 2006/0094276 A1) disclosing methods and systems for controlling operation of a module.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684